Citation Nr: 1243090	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-27 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The Veteran's current low back disorder is not related to his military service or to any incident therein.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's November 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, pursuant to the Board's May 2011 remand, VA has provided the Veteran with a VA examination in September 2011 and obtained an addendum in January 2012 to determine the etiology of any low back disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Additionally, the VA examiner provided a written rationale for the conclusion reached and the Board therefore concludes that this examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that there has been substantial compliance with its May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for a low back disorder.  In various written statements and during his April 2011 hearing before the Board, the Veteran testified that he injured his back on active duty service while he was on bivouac during basic training.  He further contends that he continued to experience chronic back pain ever since military service.

In a January 1974 service treatment report, the Veteran complained of chronic low back pain.  He relayed a history of back pain dating back to November 1973 while in basic training.  The examiner noted that x-rays taken at that time were essentially negative.  The impression was chronic low back pain.

A February 1974 service treatment report shows that the Veteran continued to have low back pain since November 1973.  However, it was noted that the Veteran had bladder infection two years previously and that now the Veteran stated that his back felt like it did when he had bladder infection.  

A February 1974 genitourinary clinic report noted the Veteran's prior history of cystitis at the age of 16.  The Veteran now had occasional dysuria and pain in the left hip.  

The Veteran continued to complain of low back pain and dysuria in March 1974 service treatment reports.  The impression was possible prostatitis.

On his April 1974 service separation examination report, the Veteran reported blood in urine but denied recurrent back pain.  Clinical examination revealed no back abnormalities.

After separation from service, a November 1996 workers' compensation claim form indicates that the Veteran was involved in a job-related accident on November 27, 1996.  He was lifting up a dock plate and slipped on ice.  Dr. G.D.S. noted a diagnosis of acute lumbosacral sprain with right sciatica.  In an undated letter, Dr. S. stated

Due to the factors found in my examination, it is my opinion that [the Veteran] has sustained an acute lumbosacral sprain with right sciatica; acute cervical sprain with cephalgia.  It is my opinion that [the Veteran] is totally and temporarily disabled due to the accident on November 27, 1996, while in the employ of L & L Motor Freight.

The Veteran was afforded a VA examination in July 1998.  The Veteran reported that he injured his back in service but also stated that he injured it another time in 1996 when he slipped on ice while at work.  He reported pain going down the right leg.  He denied a history of back surgery.  The diagnosis was chronic lumbar spine strain, with moderate functional loss in the lumbar spine, and lumbar radiculopathy.  A July 1998 lumbar spine imaging revealed that the disc spaces and vertebral body heights were preserved and the impression was stable lumbar spine.

VA treatment reports dated from September 1998 through February 2010 show that the Veteran continued to receive treatment for his chronic low back pain.

In a January 1999 letter, Dr. W.B.L. wrote about the Veteran's back problems.  Dr. L. stated that the Veteran originally suffered a job-related back injury in 1996, resulting in low back and right leg pain, which was ultimately resolved only to be exacerbated by an automobile accident in May 1998.  In October 1998, the Veteran reported low back pain with radiation to the right leg.

In a February 1999 VA treatment report, the Veteran complained of back and right leg pain for a year, which was worsening in the previous two weeks.  He related that he hurt his back in 1973 and since then he had experienced these problems.  A rehabilitation consultation report noted in the same month a diagnosis of chronic low back pain with right meralgia paresthetica.

Following a private computerized tomography (CT) of the Veteran's lumbar spine in April 1999, the impression was facet hypertrophic arthropathy, best appreciated on the right at the L3-4 level; and minimal diffuse disc bulges without evidence of herniation at L4-5 and L5-S1.

A June 1999 private treatment report noted the Veteran's subjective complaints of low back pain since 1978 and the November 1996 injury.  The assessment was lumbar pain.

In July 1999, a private physician, Dr. L.D.B., stated that he reviewed the Veteran's medical records, including recent CT scan and magnetic resonance imaging (MRI) of the lumbar spine.  Dr. B. opined that the Veteran was permanently disabled for all types of employment.

The Veteran underwent a VA general medical examination in September 1999.  He relayed a history of a back injury which happened in part at work.  He stated that he was on the job and slipped off a dock in about 1996.  He reported constant back pain that radiated to the right leg.  It was noted that the Veteran had not worked since 1996.  The diagnosis was degenerative disk disease of the lumbosacral spine.

In a November 2006 VA treatment report, the Veteran stated that he had been having pain in his lower back for 10 years.  The treating physician noted that however, the Veteran later embellished his pain complaint by stating that he hurt his back while lifting a trash can.  The impression was back pain, exacerbation of chronic condition.

In a February 2007 VA treatment report, the Veteran complained of continued low back pain.  It was noted he had a lumbar MRI done recently showing multi-level disc bulging and stenosis changes.  It was further noted that the Veteran had this condition for a long time, which was also a workers' compensation claim-related injury.  The assessment was chronic low back pain with radiculopathy.

The Veteran underwent a VA fee-based examination in July 2007.  The Veteran reported that he injured his back in 1973 during basic training and that he was treated and released.  However, he continued to have low back pain which was non-radiating.  The examiner rendered a diagnosis of osteoarthritis of the lumbar spine with intervertebral disc syndrome involving the sciatic nerve based on x-ray findings and neurological examination.

Most recently, the Veteran was afforded a VA examination September 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The diagnosis was mild degenerative disc disease of the lumbar spine.  The Veteran related that he developed lower back pain during bedvac training at Ft. Leonardwood, Missouri, and that he was taken to a hospital to be treated with pain medication.  He denied any specific trauma or injury to his back while in service.  He reported that his back still bothered him with pain in the lower back and intermittent numbness in the left leg.  He denied any bladder or bowel functional impairment.  It was noted that the Veteran used to work as a truck driver for several truck companies in the past and stopped working as a truck driver in 1996, and after that time he worked as a janitor for some time.  X-ray of the lumbar spine revealed degenerative changes with no evidence of a fracture or dislocation.  The examiner opined that the current low back disorder was "less likely than not (less than 50 percent probability)" incurred in or caused by the claimed inservice injury, event, or illness.  The examiner noted that after reviewing the Veteran's claims file and medical records, including service treatment records, obtaining the history from the Veteran, and performing the physical examination, it was the examiner's opinion that the Veteran's current degenerative disease of the lumbar spine was not related to his complaints of low back pain in service because the x-rays taken in November 1973 were essentially negative and also it was thought to be related to his cystitis.  The examiner further noted that the Veteran's current low back disorder was more likely related to the normal wear and tear process of his age and occupation as a truck driver as truck drivers are prone to develop spine disc syndromes.  The examiner also related the Veteran's current degenerative disease of the lumbar spine to post service events/injuries.

In a January 2012 addendum, the VA examiner had the opportunity to review additional evidence associated with the Veteran's claims file subsequent to the September 2011 VA examination.  The examiner stated that his opinion remained unchanged.  The examiner added that the Veteran's current degenerative disease of the lumbar spine was most likely due to other postservice events and injuries sustained in November 1996 while working for L & L Motor Freight and auto accident in May 1998 and also related to the normal wear and tear process of his age and occupation as a truck driver because truck drivers are prone to develop spine problems, including degenerative changes and intervertebral disc syndromes.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a low back disorder.  There is currently diagnosed degenerative disc disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a medical opinion linking the Veteran's current low back disorder to his active duty service.

Although the Veteran, while in service, reported chronic low back pain dating back to basic training in November 1973, he stated in February 1974 that his back felt like it did when he previously had bladder infection.  To that effect, on the September 2011 VA examination, the Veteran denied any specific trauma or injury to the back while in service.  The Veteran continued to complain of low back pain and dysuria in March 1974 service treatment reports but the impression was possible prostatitis.  Further, on his April 1974 service separation examination report, the Veteran denied recurrent back pain, and no back abnormalities were noted on clinical examination.

Thereafter, post service records also fail to document any complaints of or treatment for any low back disorder for over 22 years after his discharge from active duty service.  The first evidence of record documenting the Veteran's complaint after military discharge is the November 1996 workers' compensation claim form, which indicates that he was involved in a job-related slip and fall accident in the same month and a diagnosis of acute lumbosacral sprain by Dr. G.D.S.  This expansive period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Veteran reports that the onset of his current low back disorder was during his basic training and that he had continued to experience low back pain ever since that time.  Lay statements regarding the Veteran's symptoms such as low back pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that his statements as to the onset of the currently diagnosed low back disorder lack credibility as they are internally inconsistent and inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, on his April 1974 separation examination report, the Veteran denied recurrent back pain.  Further, in the January 1999 letter, Dr. L. noted that the Veteran originally suffered a job-related back injury in 1996.  Additionally, the Veteran reported in the November 2006 VA treatment report that he had been having pain in his lower back for 10 years.

To extent that the Veteran contends that his low back disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any low back symptoms during service led to the Veteran's current degenerative disc disease of the lumbar spine does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current low back disorder was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only medical opinion of record does not relate the Veteran's current low back disorder to his military service, to include the complaints of low back pain in service.  The September 2011 VA examiner opined that the Veteran's current low back disorder was "less likely than not (less than 50 percent probability)" related to the Veteran's military service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file and considered the Veteran's lay assertions.  Further, the VA examiner explained the basis for the negative etiology opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In essence, the VA examiner stating that the Veteran's current degenerative disease of the lumbar spine is not related to his complaints of low back pain in service because the x-rays taken in November 1973 were negative and because such complaints were thought to be related to his cystitis.  The examiner explained that the Veteran's current degenerative disease of the lumbar spine was most likely due to other postservice injuries sustained in November 1996 while working for L & L Motor Freight and auto accident in May 1998.  The examiner further noted that the current low back disorder was also related to the normal wear and tear process of the Veteran's age and his occupation as a truck driver because truck drivers are prone to develop spine problems, including degenerative changes and intervertebral disc syndromes.  The September 2011 VA examiner's opinion, as well as the supporting rationale, is consistent with the other medical evidence of record, to include the Veteran's service treatments records and his history of the November 1996 job-related injury with a diagnosis of acute lumbosacral sprain at that time.  As such, the VA medical opinion is probative evidence against the claim in this matter.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


